Exhibit 99.1 NEWS RELEASE YAMANA GOLD FOURTH QUARTER 2 TORONTO, ONTARIO, January 10, 2012 - YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) today announced that its fourth quarter 2011 results will be released after market close on February 22, 2012 followed by a conference call and webcast on February 23, 2012 at 11:00 a.m. ET. Q4 Conference Call Information: Toll Free (North America): 1-800-952-6845 Toronto Local and International: 416-695-6616 Participant Webcast www.yamana.com Q4 Conference Call REPLAY: Toll Free Replay Call (North America):
